In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Suffolk County (Friedenberg, J.), dated August 5, 1987, as awarded the plaintiff wife the sum of $10,600, representing arrears in temporary maintenance and child support.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s claim that our previous upward modification of the plaintiff’s pendente lite maintenance and child support awards (see, Gastineau v Gastineau, 127 AD2d 629) was not retroactive to the date of the plaintiff’s original application therefor is without merit. The initial order awarded temporary maintenance and child support retroactively. Our modification of that order applied only to the amounts awarded and expressly affirmed the remaining portions of the order, including the provision regarding retroactivity. Accordingly, the Supreme Court, Suffolk County, did not err in awarding to the plaintiff the sum of $10,600, said sum representing the increased temporary maintenance and child support arrears. Spatt, J. P., Sullivan, Harwood and Balletta, JJ., concur.